198 S.W.3d 622 (2006)
STATE of Missouri, ex rel., Jeremiah W. NIXON, Attorney General, State of Missouri, Respondent,
v.
Edward SHIGEMURA, Appellant.
No. WD 66367.
Missouri Court of Appeals, Western District.
July 18, 2006.
Motion for Rehearing and/or Transfer Denied August 29, 2006.
Edward K. Shigemura, Jefferson City, MO, for appellant.
Paul Harper, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, P.J., PATRICIA A. BRECKENRIDGE, and PAUL M. SPINDEN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 29, 2006.

ORDER
PER CURIAM.
Mr. Edward K. Shigemura appeals from a summary judgment in favor of the State, granting its petition for incarceration reimbursement.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).